It is the view of this court that the question here presented is one which seeks to invoke the jurisdiction of this court to pass upon a question which it is beyond the power of this court to consider, that is, whether a sister state is violating the constitutional rights of one charged and convicted of crime by its courts.
If the constitutional rights of a prisoner are being violated in the sister state, such question should be presented by proper proceedings to the courts of that state for remedy. The only remedy that would be available by allowing the relief here requested would be to release the prisoners in the state of Ohio, thus in effect commuting their sentences for serious crimes of which they had been found guilty.
Section 2, Article 4 of the Constitution of the United States, provides:
"A person charged in any state with treason, felony, or other crime, who shall flee from justice, and be found in another state, shall on demand of the executive authority of the state from which he fled, be delivered up, to be removed to the state having jurisdiction of the crime."
The purpose of this provision of the Constitution is to prevent a state from becoming an asylum for persons *Page 204 
charged with crime or for convicts from another state.
In Drew, Sheriff, v. Thaw, 235 U.S. 432, at page 439,59 L. Ed., 302, 35 S. Ct., 137, a case involving an escapee from an institution, Justice Holmes stated:
"* * * In extradition proceedings, even when, as here, a humane opportunity is afforded to test them upon habeas corpus, the purpose of the writ is not to substitute the judgment of another tribunal upon the facts or the law of the matter to be tried. The Constitution says nothing about habeas corpus in this connection, but peremptorily requires that upon proper demand the person charged shall be delivered up to be removed to the state having jurisdiction of the crime. Art. 4, Sec. 2, Pettibone v.Nichols, 203 U.S. 192, 205, 51 L. Ed., 148, 153, 27 Sup. Ct. Rep., 111, 7 Ann. Cas., 1047. There is no discretion allowed, no inquiry into motives. Kentucky v. Denison, 24 How., 66,16 L. Ed., 717; Pettibone v. Nichols, 203 U.S. 192, 203,51 L. Ed., 148, 153, 27 Sup. Ct. Rep., 111, 7 Ann. Cas., 1047."
The foregoing authority dealt with the case of one charged with crime who had not yet been convicted. In the instant cases we are dealing with petitioners who have been found guilty of serious crimes and who have escaped from the penal institution in which they had been confined. The law of that case must, therefore, have greater force under the facts of these cases.
For the foregoing reasons the judgments of the trial court are affirmed.
Judgments affirmed.
SKEEL, P. J., HURD and DOYLE, JJ., concur.
DOYLE, J., of the Ninth Appellate District, sitting by designation in the Eighth Appellate District. *Page 205